COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MIGUEL VIDALES,                                '
                                                                No. 08-12-00195-CV
                             Appellant,         '
                                                                  Appeal from the
 v.                                             '
                                                            210th Judicial District Court
 JP MORGAN CHASE, N.A. &                        '
 DEUTSCHE BANK NATIONAL                                       of El Paso County, Texas
                                                '
 TRUST COMPANY, AS TRUSTEE
 FOR LONG BEACH MORTGAGE                        '             (TC# 2012-DCV-04577)
 LOAN TRUST 2006-2,

                             Appellees.

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of jurisdiction. Finding there is no appealable order, we dismiss the appeal

for want of jurisdiction.

       Appellant, Miguel Vidales, is attempting to appeal from an order denying a temporary

restraining order which was sought to temporarily abate a foreclosure sale. On June 27, 2012, the

Clerk of the Court notified Appellant that this was not an appealable order and gave notice of the

Court’s intent to dismiss for want of jurisdiction unless, within ten days of the notice, a party

responded showing grounds to continue the appeal. No response has been filed.

       It is well settled that appellate courts have jurisdiction over final judgments, and such
interlocutory orders as the Legislature deems appealable by statute. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App. – El Paso 1997, no

pet.). A party may appeal from an interlocutory order that grants or denies a temporary injunction

or overrules a motion to dissolve a temporary injunction. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(a)(4) (West Supp. 2012). However, there is no statutory provision authorizing an

appeal from the grant or denial of a temporary restraining order. Nikolouzos v. St. Luke’s

Episcopal Hosp., 162 S.W.3d 678, 680-81 (Tex. App. – Houston [14th Dist.] 2005, no pet.).

Therefore, a temporary restraining order is generally not an appealable order. In re Tex. Natural

Res. Conservation Com’n, 85 S.W.3d 201, 205 (Tex. 2002) (citing Del Valle Indep. Sch. Dist. v.

Lopez, 845 S.W.2d 808, 809 (Tex. 1992)); In re Newton, 146 S.W.3d 648, 652-53 (Tex. 2004).

Because there is no statute permitting our review of a trial court’s order denying a temporary

restraining order, we dismiss the appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).



                                              GUADALUPE RIVERA, Justice
July 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                 2